Citation Nr: 9907553	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  94-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased (compensable) disability 
evaluation for residuals of the removal of a pterygium of 
the right eye.

2. Entitlement to a total disability evaluation for 
compensation purposes based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from January 1951 to 
February 1954.

This matter returns to the Board of Veterans' Appeals (Board) 
from the United States Court of Veterans Appeals (Court) 
pursuant to a Joint Motion for Remand.  This appeal 
originates from a decision dated in April 1993 by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 1996, the Board denied the 
appellant's claims to an increased disability evaluation for 
residuals of removal of a pterygium of the right eye and for 
a total disability evaluation for compensation purposes based 
upon individual unemployability.  The appellant appealed to 
the Court.  In October 1997, the Court issued an Order which 
vacated the March 1996 Board decision and remanded the case 
to the Board for proceedings consistent with the Joint Motion 
for Remand.  [citation redacted].


REMAND

Initially, the Board notes that the appellant through his 
representative, has requested that this case be returned to 
the RO for additional development.  It is argued that 
additional medical development is necessary to adequately 
evaluate the current nature and severity of the appellant's 
service-connected right eye disorder.  It is further 
contended that, in light of the appellant's claims regarding 
the impact of his disability upon his employability, a social 
and industrial survey is necessary.  Finally, it is argued 
that the appellant identified various records and previously 
requested assistance in associating those records with the 
claims folder; however, such assistance was not provided.

After review of the evidence of record, the Board concludes 
that additional development is necessary in this case.  The 
record reflects that the appellant was last examined by VA 
for compensation purposes in March 1993.  Accordingly, in 
view of the length of time which has passed since that 
examination, the Board agrees with the appellant that an 
updated evaluation would be helpful regarding the current 
nature and severity of the right eye disorder.  Furthermore, 
the Board finds that a social and industrial survey is 
necessary to adequately address the appellant's contentions 
regarding his right eye disability and its impact upon his 
employability in light of his limited education and 
occupational experience.  In addition, the Board notes that 
in March 1993 the appellant indicated that there were records 
available from Walter Reed Hospital for the years 1953 and 
1954, treatment records from Ft. Marmor (sp) Army Hospital 
dated in 1951 and records from the 98th, General Hospital in 
Germany dated in 1952.  The appellant also indicated that 
there were records available from the VA Medical Center in 
Biloxi, Mississippi, dated in 1972, and from the VA 
Outpatient Clinic in Pensacola, Florida, from 1989 to 1993.  
While there is some question regarding the relevance of these 
documents to the present appeal, in view of the Court's Order 
and the Joint Motion for Remand, as well as the 
representative's request, efforts to obtain any available 
records which are not currently within the claims folder, 
should be undertaken.

Accordingly, to ensure due process in this case and in an 
effort to assist the appellant in the development of his 
claim, this case is REMANDED for the following action:

1. While this case is in remand status, 
the appellant and his representative 
may submit additional evidence and/or 
argument on the appealed issues.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).  The appellant is 
further advised that he should assist 
the RO, to the extent possible, in the 
development of his claims, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 
1 Vet.App. 191, 193 (1991).

2. The RO should undertake efforts to 
obtain the records identified within 
the correspondence received on March 
30th, 1993 and noted above, to the 
extent that they are not already of 
record.  The RO should also request 
that the appellant with the assistance 
of his representative, identify dates, 
locations and treatment providers for 
all private, service department or VA 
treatment for his eye disorder from 
1994 to the present time.  Efforts to 
obtain any records of treatment should 
be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.

3. The appellant should be scheduled for 
a VA examination in an effort to 
determine the current nature and 
extent of the service-connected right 
eye disability.  The claims folder and 
a copy of this remand must be made 
available to, and reviewed by the 
examiner prior to the examination.  
All diagnostic tests and studies 
deemed necessary by the examiner 
should be conducted, and all pertinent 
symptomatology and findings should be 
reported in detail.  The examiner 
should review the results of any 
testing prior to completion of the 
report.  The report of examination 
should be comprehensive and include a 
detailed account of all manifestations 
of relevant pathology found to be 
present.  The examiner should provide 
complete rationale for all conclusions 
reached.

4. A social and industrial survey should 
be conducted.  Family members, former 
coworkers, members of the community 
and the appellant should be 
interviewed.  The purpose of this 
survey is to obtain information upon 
which to assess the impact of the 
appellant's service-connected 
disabilities on his ability to secure 
or follow a substantially gainful 
occupation.

5. Upon completion of the above, the RO 
should readjudicate the appellant's 
claims to an increased disability 
evaluation for residuals of removal of 
a pterygium of the right eye and for a 
total disability evaluation for 
compensation purposes based upon 
individual unemployability.  

6. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  38 C.F.R. § 4.2 (1998); 
Stegall v. West, 11 Vet. App. 268 
(1998).


If the benefit remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time in which 
to respond.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review.  The appellant 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


